DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loehr et al. (US 2018/0255499 A1, hereinafter “Loehr”, IDS provided by applicant).
Regarding claim 1, Loehr discloses a communication method of a first sidelink terminal in a wireless communication system, the communication method comprising:
obtaining sidelink radio bearer configuration information (see para. 0143, 0163, 0168, UE obtains Prose UE identity and other configuration information; para 0096, D2D, ProSe and sidelink are interchangeable; para. 0200, configuration may be signaled in SIB), identifying default sidelink radio bearer information in the sidelink radio bearer configuration information (see para. 0336-0337, 0342-0343, 0373, default bearer is used for high priority signaling; para. 0419, UE uses default bearer; para. 0425, identification of default bearer); and transmitting data to a base station or a second 
Regarding claims 2 and 12, Loehr discloses wherein the sidelink radio bearer configuration information is obtained from one of a response message to a configuration request message of the first sidelink terminal, system information received from the base station, or preconfigured configuration information (see para. 0157, 0163, 0168, 0178, 0191-0193, 0200, sidelink configuration scheduling; para. 0178,  0223, pre-configured).
Regarding claims 3 and 13, Loehr discloses wherein the obtaining of the sidelink radio bearer configuration information comprises, if the first sidelink terminal is in an RRC_CONNECTED MODE (see para. 0208-0217, 0278, RRC_CONNECTED mode to configure resources): requesting, by the first sidelink terminal, to the base station, the sidelink radio bearer configuration information (see para. 0157, 0204, 0278, UE request configuration), and obtaining the sidelink radio bearer configuration information through a response message in response to the requesting (see para. 0157, 0260, 0389, sidelink radio bearers to be used).
Regarding claims 4 and 14, Loehr discloses wherein the obtaining of the sidelink radio bearer configuration information comprises, if the first sidelink terminal is in an RRC_IDLE MODE or an RRC_INACTIVE MODE (see para. 0172, obtaining the sidelink radio bearer configuration information through system Information received from the base station (see para.  0196, 0206-0207, 0214, RRC_IDLE state to receive configuration information).
Regarding claims 5 and 15, Loehr discloses wherein the obtaining of the sidelink radio bearer configuration information comprises, if the first sidelink terminal is in an Out-Of-Coverage state (see para. 0101,  0153, 0172-0178, out of coverage terminals), obtaining the sidelink radio bearer configuration information from preconfigured information (see para. 0178, preconfigured resource pool).
Regarding claims 6 and 16, Loehr discloses further comprising: obtaining new sidelink radio bearer configuration information during a state transition or coverage change of the first sidelink terminal (see para. 0153, 0172, in-coverage and out-of-coverage resources are configurable); and applying the obtained new sidelink radio bearer configuration information (see para. 0178, resources for transmission).
Regarding claims 7 and 17, Loehr discloses wherein the sidelink radio bearer configuration information further comprises priority information of transmission of sidelink data and uplink data (see para. 0071-0080, 0286-0294, 0326-0335, priority based transmission), and wherein the priority information comprises a priority threshold value (see para. 0284, 0397 and 0404, priority value such as high, low, medium with numbers and order determines the threshold value).
Regarding claims 8 and 18, Loehr discloses wherein the transmitting of the data to the base station is further based on the priority information (see para. 0328), and wherein the transmitting of the data to the base station based on the identified default sidelink radio bearer (see para. 0308, 0336, default bearer is used for application level signaling messages) and the priority information (see para. 0336, predetermined priority value) comprises, if the uplink data and the sidelink data are unable to be simultaneously transmitted: determining whether to transmit the sidelink data prior to the 
Regarding claims 9 and 19, Loehr discloses wherein the determining of whether to transmit the sidelink data prior to the uplink data based on the priority threshold value comprises, when the uplink data transmission is configured to be prioritized over the sidelink data transmission, determining to transmit the uplink data prior to the sidelink data (see para. 0417, prioritization of uplink data and using sidelink bearers to fulfill the priority requirements).
Regarding claims 10 and 20, Loehr discloses wherein the priority information is configured for each sidelink flow, and wherein the uplink data comprises uplink data transmitted to the base station connected by using dual connectivity to the first sidelink terminal (see Figure 7 and 9, Prose UE with dual connectivity).
Regarding claim 11, Loehr discloses a first sidelink terminal of a wireless communication system, the first sidelink terminal comprising: a transceiver; and a processor coupled to the transceiver (see abstract) and configured to: obtain sidelink radio bearer configuration information (see para. 0143, 0163, 0168, UE obtains Prose UE identity and other configuration information; para 0096, D2D, ProSe and sidelink are interchangeable; para. 0200, configuration may be signaled in SIB), identify default sidelink radio bearer information in the sidelink radio bearer configuration information (see para. 0336-0337, 0342-0343, 0373, default bearer is used for high priority signaling; para. 0419, UE uses default bearer; para. 0425, identification of default bearer), and transmit data to a base station or a second sidelink terminal based on the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2017/0041818), Pan et al. (US 2021/0243827) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641.  The examiner can normally be reached on M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/           Primary Examiner, Art Unit 2463